DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/31/2020 and 09/15/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings received on 07/31/2020 were reviewed and are acceptable.
Specification
The specification filed on 07/31/2020 was reviewed and is acceptable.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this amendment was not required because the amendment corrects an obvious typographical error.
The application has been amended as follows: 
CLAIMS:
In claim 8, “A method for estimating a discharge amount of anode off-gas in a fuel cell systems” was amended to --A method for estimating a discharge amount of anode off-gas in a fuel cell system--.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is related to, inter alia, a fuel cell system, and related method for estimating a discharge amount of anode off-gas in a fuel cell system, comprising:
a fuel cell, a supply flow passage, a discharge flow passage, a gas-liquid separator, a discharge valve, a differential pressure detection unit, and a control unit configured to perform an estimation process of estimating an effective cross-sectional area of the discharge valve based on the differential pressure and estimating a discharge amount of the anode off-gas discharged based upon the effective cross-sectional area.
Yamamoto et al. (US 2016/0133972 A1) is considered to be the closest relevant prior art to independent claims 1 and 8.  
Yamamoto et al. discloses a fuel cell system (1), comprising a fuel cell (2), a supply flow passage (4), a discharge flow passage (14), a gas-liquid separator (12), a discharge valve (16), a differential pressure detection unit (collectively 22 and 23), and a control unit (20) configured to estimate a discharge amount of the anode off-gas discharged based upon the effective cross-sectional area (gas discharge flow rate Q is estimated on the basis of reference flow rate Qr and correction coefficients Kt (temp of fuel gas), Kg (composition of fuel gas), Kc (cross-sectional area of discharge outlet, and the differential pressure ΔPb, [0057-0058]).
However, Yamamoto et al. does not disclose, teach, fairly suggest, nor render obvious the recited control unit being configured to perform an estimation process of estimating an effective cross-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hayashi et al. (US 2017/0373336 A1), Kato et al. (US 2013/0133759 A1), Baur et al. (US 2012/0276461 A1), and Nishyama et al. (US 2011/0183226 A1) are cited for disclosing various fuel cell systems and fuel gas discharge systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        01/29/2022